DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The amendment to the claims now recites additional limitations on the non-transitory computer-readable medium claims 9-17 as well as newly added dependent limitations in claims 18-20. The closest reasonable prior art to the instant application all falls within the limitations of 37 CFR 1.130(a) that the subject matter disclosed in the outstanding reference was obtained directly from the inventor or a joint inventor of the instant application and is thus not prior art. 
The perfection of the priority claim to ‘819 and ‘725 (Japanese Patent Applications) now provides a date of 2nd October, 2018. The closest reasonable prior art to the instant application fails to disclose a combination dewar with sensor-based biological signal measurement and single-imaging system which is processed to measure neural activity of a patient based on sensor data, determine positional relationships between sensor elements and reference elements based on single-imaging data, and the re-determination of positional relationships based on images acquired in a sequence/at different times. The combination of sensor and neural activity data with the positional tracking of the dewar and reference points on the subject iteratively combines biological information with positional data in order to establish relationships between elements.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250. The examiner can normally be reached Mon - Fri 9:00-5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793